NEWS RELEASE CONTACT: CONMED Corporation Robert Shallish Chief Financial Officer 315-624-3206 FD Investors:Brian Ritchie/Theresa Kelleher 212-850-5600 FOR RELEASE:7:00 AM (Eastern)July 24, CONMED Corporation Announces Second Quarter 2008 Financial Results · EPS Equals $0.43 - Exceeds Expectations · Record Quarterly Sales of $192.8 Million – 13.9% Growth · Increasing 2008 Sales and EPS Guidance · Conference Call to be Held at 10:00 a.m. ET Today Utica, New York, July 24, 2008 CONMED Corporation (Nasdaq: CNMD) today announced that it had better than expected second quarter 2008 sales growth of 13.9% over the second quarter of 2007.These sales drove a 34% expansion of earnings per share when compared to GAAP EPS in the second quarter 2007 and 23% when compared to non-GAAP adjusted EPS. As discussed below under “Use of Non-GAAP Financial Measures,” the Company presents various non-GAAP financial measures in this release.Investors should consider non-GAAP measures in addition to, and not a substitute for, or superior to, financial performance measures prepared in accordance with GAAP.Please refer to the attached reconciliation between GAAP and non-GAAP financial measures. “CONMED’s focus on execution of ourplan to expand our profitability at a rate faster than the top-line growth was the driving force behind our successful second quarter.The sales growth this quarter was a result of stronger worldwide sales across our product portfolio with particular strength internationally.Given the strong financial performance for the first half of 2008 and our confidence in the remainder of the year, we have increased our guidance for the full year 2008,” commented Mr. Joseph J. Corasanti, President and Chief Executive Officer. Year-Over-Year Quarterly Highlights · GAAP EPS grewto $0.43 o 34% increase vs. 2Q 2of o 23% increase vs. 2Q 2007 non-GAAP EPS of · Quarterly Sales Increase to $192.8 million – a new quarterly record o 13.9% increase vs. 2Q 2007 reported revenues o 10.9% increase in constant currency CONMED News Release Continued Page 2 of 10 July 24, 2008 Year-Over-Year Six Months’ Highlights · GAAP EPS grew 9% to $0.81 compared to $0.74 (2007 first half includes a non-recurring litigation gain) · Non-GAAP EPS grew 28% to $0.83 compared to · Six-month sales increase to $383.5 million o 12.7% increase vs. 1st Half 2007 reported revenues o 9.4% increase in constant currency Sales within the United States for the quarter ended June 2008 increased to $104.3 million, a growth of 5.5% compared to the same quarter in 2007.Sales outside the United States were $88.5 million in the second quarter of 2008, growing 25.7% overall and 18.4% on a constant currency basis compared to the second quarter of 2007.International sales in the June 2008 quarter were 45.9% of the Company’s total sales compared to 41.6% of sales in the second quarter last year.Foreign currency exchange rates were favorable to the Company in the second quarter 2008 compared to exchange rates in effect during the second quarter of 2007.As a result, sales were higher by $5.1 million than would have been the case had currency rates remained constant. In January 2008, the Company completed the purchase of the Italian distributor of
